Citation Nr: 0717881	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right tonsil, claimed as due to herbicide 
exposure.  

2.  Entitlement to service connection for claimed residuals 
of a right elbow injury.  

3.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  

In July 2006 the veteran submitted a number of personal 
statements directly to the Board, with a waiver of initial RO 
jurisdiction.  The Board has accepted those items for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in September 
2006.  

The rating decision on appeal also denied service connection 
for exposure to Agent Orange and service connection for 
hypertension.  During his hearing before the Board the 
veteran withdrew his appeal in regard to those two issues, 
and the remaining issues before the Board are as 
characterized on the title page.  

The Board's decision regarding service connection for cancer 
of the right tonsil and service connection for residuals of a 
right elbow injury are set forth hereinbelow.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will advise the veteran when further action on his 
part is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.  

3.  The veteran is shown to have manifested squamous cell 
carcinoma of the right tonsil, a disease that is not 
recognized by VA as presumptively caused by exposure to 
herbicides, at a time that is remote from service.  

4.  There is no competent evidence showing that the cancer of 
the right tonsil is related to established herbicide exposure 
or is otherwise due any other event or incident of the 
veteran's military service.  

5.  The veteran is shown to have suffered a dislocated right 
elbow and a chip fracture of the olecranon during his 
military service.  

6.  The veteran is currently shown to have an inability to 
straighten his right arm and pain and weakness of the arm 
that as likely as not is due to the trauma sustained in 
service.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by squamous cell 
carcinoma of the right tonsil is not due to or aggravated by 
his military service, to include exposure to herbicides; nor 
may it be presumed to be due to Agent Orange exposure.  38 
U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309(e), 3.313 (2006).  

2.  The veteran has a disability manifested by the residuals 
of a right elbow dislocation and chip fracture of the 
olecranon due to an injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In March 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service connection the evidence must show 
three things: an injury in service or a disease that began in 
service or was made worse during service, or that there was 
an event in service that caused injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
military service.   

The veteran had ample opportunity to respond before the 
issuance of the September 2004 rating decision.  The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for service connection.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, VA treatment records, 
and Social Security Administration records.  The letter also 
stated that VA would make reasonable efforts to obtain 
records not held a Federal agency if afforded authorization 
to do so.

The March 2004 letter specifically advised the veteran, "If 
there is any other evidence that you think will support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328, supra.  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the October 2005 SOC, which is the 
RO's last adjudication of the claim, the veteran in fact 
submitted additional evidence directly to the Board, and the 
Board has accepted that evidence for inclusion in the record.

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the March 
2004 letter advised the veteran of the second and third 
Dingess elements (existence of a current disorder and 
connection between the claimed disorder and the service-
connected disability).  

There is no indication that the RO has expressly advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
However, the Board's action herein denies service connection 
for the claimed disabilities, so no effective date or degree 
of disability will be assigned.  The Board's action 
accordingly presents no possibility of prejudice under 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional existing records that should be obtained before 
the claim is adjudicated.  

The veteran was afforded a hearing before the Board, in which 
he presented oral testimony in support of his claims.  

The veteran has not been afforded a VA examination in regard 
to either of the claims for service connection herein 
decided.  However, medical examination is not required if the 
appellant has not presented a prima facie case for the 
benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  As will be explained in more detail, 
the veteran has not presented a prima facie case for service 
connection of either disability, so medical examination is 
not required at this point.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Service connection for squamous cell carcinoma of the right 
tonsil

The veteran's cancer of the right tonsil was first diagnosed 
in October 2003, following a six-month history of throat 
pain.  Thus, the disease became manifest more than 35 years 
after his discharge from service.  In his claim, the veteran 
asserts that the cancer is consequent to exposure to 
herbicides in the Republic of Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  The appellant's service record shows 
that he served in the Republic of Vietnam during the Vietnam 
era; accordingly, exposure to herbicides is presumed.  

The Secretary of Veterans affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
Cancers of the tonsil are not included in those disorders for 
which a causal connection to herbicide exposure is presumed.  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

Therefore, VA cannot grant service connection for the 
veteran's cancer of the tonsil as presumptively due to 
herbicide exposure.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

In this case, the file contains extensive medical records 
documenting the diagnosis and treatment of the veteran's 
squamous cell carcinoma of the right tonsil, with consequent 
complete right cervical lymphadenectomy.  

However, there is no competent evidence in record to support 
any lay assertion of an association between the development 
of veteran's cancer of the tonsil many years after service 
and any herbicide exposure in service.  Similarly, there is 
no competent evidence linking it to any other event or 
incident of the veteran's active service, including his duty 
in the Republic of Vietnam.  

The Board emphasizes that a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Since in this case there is no medical evidence of nexus 
between the veteran's cancer of the right tonsil and any 
incident of military service, to include herbicide exposure, 
the Board finds that the criteria for service connection are 
not met.   

In addition to the medical evidence above, the Board has 
considered the lay evidence submitted by the veteran, to 
include his testimony before the Board.  The veteran 
testified as to the onset and treatment of his cancer.  He 
testified that he was informed that his type of cancer is 
usually attributed to smoking, but that he had never smoked.  
However, the veteran's testimony did not touch on how his 
cancer could be attributed to any incident of his military 
service, to include exposure to herbicides.  

Based on the evidence, the Board finds that the claim for 
service connection for squamous cell carcinoma of the right 
tonsil must be denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


Service connection for residuals of a right elbow injury

The veteran's service medical record (SMR) shows that he was 
treated for a dislocation of the right elbow in March 1965; 
contemporary X-ray studies showed anterior dislocation of the 
humerus on the ulna with a chip fracture of the olecranon.  

There was no subsequent treatment for the right elbow during 
service.  The report of medical examination in June 1967 at 
the time of the veteran's discharge shows the upper 
extremities as "normal."  

The veteran had a VA primary care clinic initial evaluation 
in April 2004; there is no indication thereon of any physical 
abnormality of the right elbow, and in fact the veteran 
denied previous history of dislocations, fractures, sprains, 
cramps, arthralgias, arthritis, gout or muscle weakness.  

Similarly, the veteran had a clinical examination at the VA 
outpatient clinic in October 2005 in which his upper 
extremities were noted as "normal."  The veteran in fact 
denied any joint symptoms.  

Based on it review of the record, including the pertinent 
service findings of a dislocation and chip fracture and the 
veteran's own current lay statements, the Board that the 
evidence to be in relative equipoise in showing that he has 
current right elbow disability due to the injury sustained 
during his period of active service.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The existence of current disability must be shown by 
competent evidence.  Degmetich, supra.  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board has considered the non-medical evidence submitted 
by the veteran, including his testimony before the Board.  
The veteran testified that, after dislocating his elbow in 
service while playing football, he was placed in a cast for 
three months.  Significantly, as to postservice problems, he 
related being unable to completely straighten the arm since 
the dislocation and having pain and weakness in the arm since 
service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Here, the Board finds, his lay statements to be 
competent evidence for the purpose of establishing the 
presence of current disability.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of a right elbow dislocation and 
a chip fracture of the olecranon is warranted.  

In adjudicating this claim, the Board has favorably applied 
the benefit-of-the-doubt doctrine.  .  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for squamous cell carcinoma of the right 
tonsil, to include as due to herbicide exposure, is denied.  

Service connection for the residuals of a right elbow 
dislocation and a chip fracture of the olecranon is granted.  



REMAND

VA is obligated to obtain relevant records pertaining to a 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnishes 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103(A)(b)(3)(c)(1).

The RO denied service connection for PTSD because at the time 
of the RO's most recent adjudication of the claim, as 
reflected in the October 2005 SOC, the veteran had not 
executed the PTSD questionnaire sent to him by the RO or 
otherwise identified any verifiable in-service PTSD 
stressors.  

The veteran subsequently submitted the PTSD stressor 
questionnaire and sent it directly to the Board, with waiver 
of RO jurisdiction, in July 2006.  As noted below, the 
veteran's submission to the Board cites three claimed 
stressors that are verifiable and should be appropriately 
developed.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37 (2006).  

Therefore, despite the waiver of RO jurisdiction to consider 
the documents submitted by the veteran, the Board must remand 
the case back to the RO for appropriate development of the 
three claimed stressors below.  

First, the veteran asserts that he was traumatized by the 
crash of a military aircraft in which 82 persons were killed; 
the veteran had been scheduled to be aboard that aircraft but 
was left behind.  The aircraft departed from El Toro Marine 
Corps Air Station on 28 or 29 June 1965 en route to Vietnam 
and crashed in the mountains near the departure airfield.  

Second, the veteran asserts that he was exposed to incoming 
indirect fire when he landed at Da Nang, Vietnam; his service 
personnel record shows the arrival to have been on 1 July 
1965.  

Third, the veteran asserts that he witnessed one Marine shoot 
and kill another in Vietnam.  The unit in question was 
Headquarters Company, Headquarters Battalion, 3rd Marine 
Division; the date was March-April 1966.  

The three claimed stressors above appear to be sufficiently 
specific in terms of the events and the dates to warrant 
development via the Marine Corps Historical Center (MCHC) 
archives.  The case is accordingly remanded to the RO for 
such development.  

Thereafter, the RO should schedule the veteran for a VA 
psychiatric examination to determine whether the veteran has 
PTSD attributable to the verified stressor(s).  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.   
Specifically, the RO should obtain current VA psychiatric 
treatment records not already of record.  

The veteran is hereby advised that failure to report to a 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to a scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to developing the reported stressors and affording 
the veteran an examination (if appropriate) as stipulated 
above, the RO should also give the veteran opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology of the claimed PTSD.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  Whether or not the veteran responds, 
the RO should obtain the veteran's VA 
psychiatric treatment records not already 
on file.  

4.  The RO should attempt to verify the 
three reported PTSD stressors cited 
above, as well as any new verifiable in-
service stressors cited by the veteran, 
with the MCHC archives or other 
appropriate resources.  The results of 
the research, whether affirmative or 
negative, should be associated with the 
claims file.  

5.  The RO should schedule the veteran 
for a VA examination by a psychiatrist.  
The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical observations and findings should 
be reported in detail.  

The examiner should examine determine 
whether the veteran currently has 
clinically diagnosed PTSD that is at 
least as likely as not to be due to the 
specific stressor(s) identified by the 
RO as having been verified.  

6.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
of service connection for PTSD in light 
of all pertinent evidence and legal 
authority.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


